Citation Nr: 0016801	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  98-17 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
shoulders.

2.  Entitlement to an increased disability evaluation for 
service-connected sinusitis, status post left maxillary sinus 
cystectomy, currently rated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for 
service-connected lumbar strain with mild degenerative 
changes of the lumbar spine, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1971 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That rating decision, in pertinent 
part, denied the appellant's claim for service connection for 
arthritis of the shoulders.  It also denied the appellant's 
claims for increased disability evaluations in excess of 10 
percent for both the appellant's service-connected sinusitis, 
status post left maxillary sinus cystectomy, and his service 
connected lumbar strain with mild degenerative changes of the 
lumbar spine.

The issue of entitlement to an increased disability 
evaluation for service-connected sinusitis, status post left 
maxillary sinus cystectomy, is addressed in the Remand 
portion of this decision.

The Board notes that the RO previously adjudicated service 
connection for "arthritis, multiple joints" in an August 1994 
rating decision.  That rating decision, however, appears 
limited to consideration of rheumatoid arthritis.  
Accordingly, the Board will address the appellant's claim 
herein for service connection of arthritis of the shoulders 
as an original claim.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of arthritis in 
either shoulder during the veteran's active duty service, or 
within the first post service year.  The veteran's discharge 
examination, performed in June 1991, noted that his upper 
extremities were normal.  

3.  A post service VA examination for joints, performed in 
April 1992, and a post service VA general physical 
examination, also performed in April 1992, were silent as to 
any complaints of or diagnoses concerning the veteran's 
shoulders.

4.  The earliest medical treatment report reflecting any 
complaint of a shoulder disorder is dated in July 1993, 18 
months after the veteran's discharge from active duty 
service.

5.  X-ray examination of the shoulders, performed in June 
1994, revealed findings of mild degenerative changes at each 
shoulder.

6.  The veteran's current arthritis of the shoulders is not 
shown to be causally related to his active military service 
or to an injury incurred during his active military service.

7.  The veteran's service-connected lumbar strain with mild 
degenerative changes of the lumbar spine is currently 
manifested by: forward flexion to 85 degrees; backward 
extension to 15 degrees; lateral bending to 35-40 degrees, 
bilaterally; rotation to 20 degrees, bilaterally; no 
objective evidence of pain; no neurological abnormalities; no 
spasm or tenderness; and subjective complaints of pain and 
reduced range of motion.  X-ray examination of the spine, 
performed in October 1997, revealed mild anterior arthritic 
lipping on L3 through L5, with intact disc spaces.  It also 
revealed that the veteran's spine was held a little 
straighter than average suggestive of muscle spasm.

8.  Medical evidence demonstrates that the veteran's service-
connected lumbar strain with mild degenerative changes of the 
lumbar spine is manifested by no more than slight limitation 
of motion of the lumbar spine.



CONCLUSIONS OF LAW

1.  Arthritis of the shoulders was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected lumbar strain 
with mild degenerative changes of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, including 4.7, 4.40, 4.45, 4.59, 
4.71a and Diagnostic Codes 5003, 5010, 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court). See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
that it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions), 
overruled on other grounds by Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A.  Service Connection for Arthritis of the Shoulders

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Arthritis may also be presumed to have been incurred during 
active military service if manifested to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 524 U.S. 940, 118 
S. Ct. 2348, 141 L. Ed. 2d 718 (1998) (mem.)).

Alternatively, either or both of the second and third Caluza 
elements can be satisfied under 38 C.F.R. § 3.303(b) by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  The credibility of the 
evidence presented in support of a claim is generally 
presumed when determining whether it is well grounded. See 
Elkins, 12 Vet. App. at 219 (citing Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995)). 

In this case, the veteran contends that service connection is 
warranted for arthritis of the shoulders.  The determinative 
issues presented by this claim are: (1) whether the veteran 
incurred, or aggravated, arthritis of the shoulders during 
service; (2) whether he has a current disability; and, if so, 
(3) whether the current disability is etiologically related 
to his active military service.  As the veteran has not 
alleged an inservice injury to the shoulders sustained during 
combat, the combat presumption under 38 U.S.C.A. §1154 does 
not apply.

Initially, the Board finds that the veteran's claim for 
service connection for arthritis of the shoulders is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible. 
See Clyburn v. West, 12 Vet. App. 296, 302 (1999), citing 
Arms v. West, 12 Vet. App. 188, 195 (1999) (noting that 
generally "only the evidence in support of the claim is to 
be considered" in determining whether a claim is well 
grounded), overruled on other grounds by Kessel v. West, 13 
Vet. App. 9, 19 (1999).  All relevant facts have been 
properly developed and no further assistance to the appellant 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that arthritis of either shoulder was incurred in or 
aggravated during active duty service or within the first 
post service year.  The RO retrieved the veteran's service 
medical records, and they appear to be complete.  A review of 
these records revealed treatment for a variety of conditions; 
however, no treatment for or diagnosis of arthritis of either 
shoulder was indicated.  Problems with neck pain were 
reported as early as 1976 and in March 1981, he complained of 
soreness of both shoulders and neck.  Bilateral shoulder and 
neck tenderness was objectively shown; the assessment was 
neck strain.  In March and April 1982, cervical strain was 
noted.  The report of an orthopedic consultation, performed 
in September 1982, noted that the veteran's "neck, arms, and 
lower extremities, essentially within normal limits."  
Inservice physical examinations, performed in October 1982, 
December 1986, March 1988 and March 1989, noted that the 
veteran's upper extremities were normal.  A medical 
evaluation board report, dated in March 1989, noted diagnoses 
of status post right patellectomy, arthroscopy due to a left 
medial meniscus, (3) multiple varicose veins, three times 
post operative, post operative cataracts; and post operative 
maxillary cystectomy, left sinus.  The report of the 
veteran's retirement physical examination in June 1991 noted 
that his upper extremities were normal.  A post service VA 
general physical examination, performed in April 1992, was 
silent as to complaints or diagnoses of any shoulder 
disorders.  A post service VA examination for joints, also 
performed in April 1992, was silent as to complaints or 
diagnoses of any shoulder disorders.  The first post service 
complaint or diagnosis of any shoulder was not until July 
1993, 18 months after the veteran's discharge from active 
duty service.  The first X-ray evidence of arthritis of the 
shoulders was not until June 1994, over two years after the 
veteran's discharge from the service. See 38 C.F.R. § 4.71, 
Diagnostic Code 5010 (1999) (requiring arthritis be 
substantiated by X-ray findings for 10 percent rating).

Although the veteran has submitted statements alleging that 
his arthritis of the shoulders had its initial onset during 
his active duty service, his statements are not competent 
evidence to establish the etiology of his current bilateral 
shoulder disorder.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the veteran is not competent to make a 
determination that his current arthritis of the shoulders is 
related to his active duty service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, in deciding this case, 
the Board is unable to assign significant probative value to 
his allegations for purposes of weighing the evidence for and 
against the claim.

There is no competent evidence of record linking the 
veteran's current arthritis of the shoulders to a shoulder 
disorder during service or to his active duty service.  In 
the early 1980's, shoulder problems were noted, specifically 
soreness, but this was discussed in the context of a neck 
problem, cervical strain.  Later examinations, from 1986 
through the retirement physical evaluation in 1991 did not 
show shoulder complaints.  The first post service evidence of 
any shoulder disorder was not until 18 months following his 
discharge from active duty service.  Although the report of 
the veteran's July 1993 treatment report noted the veteran's 
narrative history of arthritis since service, the first X-ray 
evidence of arthritis was not until June 1994.  For these 
reasons, the Board concludes that a preponderance of the 
relevant and probative evidence is against the claim, and 
therefore, the doctrine of reasonable doubt under 38 U.S.C.A. 
§ 5107(b) is not for application in this case.

B.  Increased Disability Rating for Lumbar Spine

The appellant contends that he is entitled to a disability 
rating in excess of 10 percent for service-connected lumbar 
strain with mild degenerative changes of the lumbar spine.  
He alleges that this condition is manifested by pain and a 
reduced range of motion.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  His assertion that his 
service-connected lumbar strain with mild degenerative 
changes of the lumbar spine has increased in severity is 
plausible. See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7 (1999).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected lumbar strain with mild 
degenerative changes of the lumbar spine is currently 
evaluated as 10 percent disabling pursuant to Diagnostic 
Codes 5010 and 5292.  According to Diagnostic Code 5010, 
traumatic arthritis is to be evaluated as degenerative 
arthritis under Diagnostic Code 5003.  Degenerative arthritis 
is to be evaluated based on the limitation of motion of the 
joint, but if the disorder is noncompensable under the 
applicable diagnostic code due to insufficient limitation in 
the range of motion, the disorder is evaluated at 10 percent.  
Thus, because traumatic arthritis is evaluated under 
diagnostic codes which provide for ratings based on 
limitation of motion, the evaluation assigned for such 
disability must take into account the decision of the Court 
in DeLuca v. Brown, 8 Vet. App. 202 (1995) in the evaluation 
of these disabilities.

In DeLuca v. Brown, the Court held that 38 C.F.R. §§ 4.40, 
4.45 and 4.59 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated. Id.  
Therefore, the Board has to consider the "functional loss" 
of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. at 206.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (1999).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1999).

As noted above, the veteran's service-connected lumbar strain 
with mild degenerative changes of the lumbar spine is 
currently rated as 10 percent disabling under Diagnostic 
Codes 5010 and 5292.  Pursuant to Diagnostic Code 5292, used 
in rating limitation of motion of the lumbar spine, a 10 
percent disability rating is warranted for a slight 
limitation of motion.  The next highest rating, 20 percent, 
is warranted for a moderate range of motion of the lumbar 
spine.  The highest available rating under this code section, 
a 40 percent disability rating, is warranted for a severe 
limitation of motion of the lumbar spine.

After a thorough review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased disability evaluation in 
excess of 10 percent for his service-connected lumbar strain 
with mild degenerative changes of the lumbar spine.  The 
report of his most recent VA examination of the spine, 
performed in October 1997, noted the veteran's complaints of 
low back pain.  The veteran also denied any history of 
radicular symptoms.  The examination report stated that 
"[r]ange of motion is actually quite good with at least 15 
degrees of extension, 85 degrees of flexion, 35-40 degrees of 
lateral bending and 20 degrees rotation to the left and to 
the right."  Physical examination revealed no muscular spasm 
or tenderness over the bony prominences.  The report also 
noted that:

He moves well without objective evidence 
of pain.  He can heel and toe walk w[hen] 
requested and has a normal heel toe gait 
pattern.  He has a negative Trendelenburg 
sign bilaterally.  There is no fixed or 
postural deformity.

X-ray examination of the veteran's spine revealed mild 
anterior arthritic lipping on L3 through L5, with intact disc 
spaces.  It also revealed that the spine was held a little 
straighter than average suggestive of muscle spasm.  The 
report concluded with an impression of mechanical low back 
pain.  The VA examiner also noted that the veteran's lumbar 
strain syndrome had no neurological findings, and that the 
veteran "does not have objective evidence of pain."

In view of these findings and the lack of evidence to 
establish symptomatology to meet the criteria for an 
increased disability evaluation, entitlement to an increased 
disability evaluation beyond the currently assigned 10 
percent is not shown.  In reaching this conclusion, the 
functional impairment that can be attributed to pain or 
weakness has been taken into account; however, any pain 
affecting strength and motion is not shown to a degree beyond 
that contemplated by the current schedular evaluation.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(1999) (a 10 percent disability rating contemplates 
"characteristic pain on motion.").  As noted above, the 
veteran's October 1997 VA examination report noted that the 
range of motion of the veteran's spine was "actually quite 
good," and that "[h]e moves well without objective evidence 
of pain."  Thus, the Board concludes that the 10 percent 
disability rating assigned adequately compensates the veteran 
for his service-connected lumbar strain with mild 
degenerative changes of the lumbar spine and for any 
increased functional loss he may experience with physical 
activities as a result of this condition.  See Sanchez-
Benitez v. West 13 Vet. App. 282 (1999); DeLuca, supra; 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999).

The Board has also considered potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this case, the appellant's service-
connected lumbar strain with mild degenerative changes of the 
lumbar spine is found to be adequately evaluated pursuant to 
Diagnostic Code 5292.  There is no evidence of ankylosis or 
additional limitation of motion of the lumbar spine such to 
warrant evaluation pursuant to Diagnostic Codes 5289 or 5292, 
nor is there any evidence showing neuropathy indicative of 
severe intervertebral disc syndrome such to provide for an 
increased evaluation pursuant to Diagnostic Code 5293.  There 
is also no evidence of lumbosacral strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion 
to warrant an increased disability rating under Diagnostic 
Code 5295.  Accordingly, entitlement to a disability 
evaluation in excess of 10 percent for service-connected 
lumbar strain with mild degenerative changes of the lumbar 
spine is denied.


ORDER

Entitlement to service connection for arthritis of the 
shoulders is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected lumbar strain with mild degenerative 
changes of the lumbar spine is denied.


REMAND

The veteran contends, in essence, that his service-connected 
sinusitis, status post left maxillary sinus cystectomy, 
warrants a disability evaluation in excess of the currently 
assigned 10 percent.  

The VA has a duty to assist the veteran once his claim is 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
The veteran's claim for an increased disability rating in 
this case is shown to be well grounded, but the duty to 
assist him in its development have not yet been fulfilled.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well grounded claim for an 
increased rating).

A.  Additional Medical Records

In his substantive appeal, filed in October 1998, the veteran 
indicated that he had received treatment for his service-
connected sinusitis in the spring of 1998 and in the spring 
of 1997.  For whatever reason, these medical treatment 
records are not present in the appellant's claims file.  
Since these records would likely be pertinent herein, the RO 
should, with the assistance of the appellant, attempt to 
obtain these alleged treatment records.  See Littke v. 
Derwinski, 7 Vet. App. 204, 208 (1990).

B.  Changing Regulations

The veteran's sinusitis is currently evaluated under 38 
C.F.R. § 4.97, Diagnostic Code 6513.  Although the RO 
consider the veteran's claim under the present version of 38 
C.F.R. § 4.97, this regulation was amended to its current 
version, effective October 7, 1996. 

The rating criteria used prior to October 7, 1996, under 38 
C.F.R. § 4.97, Diagnostic Code 6513, provided that chronic 
maxillary sinusitis with X-ray manifestations only, and with 
symptoms either mild or only occasional, warrants a 
noncompensable (0 percent) evaluation.  When moderate, with 
discharge or crusting or scabbing and infrequent headaches, a 
10 percent evaluation is warranted.  A 30 percent evaluation 
was warranted when the symptoms are severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent evaluation was appropriate where the symptoms are 
post-operative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.

Effective October 7, 1996, the general rating criteria for 
sinusitis (Diagnostic Codes 6510 through 6514) were revised 
as follows: a noncompensable evaluation is warranted when 
sinusitis is detected by X-ray only; a 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply. Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  A review of the record reveals that that 
the veteran's claim was filed in November 1995, prior to when 
the amended regulations went into effect.  A review of the 
record, however, does not reflect that the criteria in effect 
for rating sinusitis disorders prior to October 7, 1996 was 
considered in rating the veteran's service-connected 
sinusitis, status post left maxillary sinus cystectomy.  
Thus, the veteran's claim should be readjudicated with 
consideration of both the current and prior versions of 38 
C.F.R. § 4.97, Diagnostic Code 6513.  Consequently, on 
remand, the RO must apply the prior rating criteria in 38 
C.F.R. § 4.97, Diagnostic Codes 6510 through 6514, effective 
prior to October 7, 1996, to determine whether this version 
is more favorable than the rating criteria in existence 
currently.

C.  Additional VA Medical Examination

The Court has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination. 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).  The veteran's 
most recent VA examination for sinuses was performed back in 
October 1997.  In light of the passage of time herein, along 
with the additional treatment alleged by the veteran, the 
Board concludes that an additional examination is necessary 
to determine the current severity of the veteran's service-
connected sinusitis, status post left maxillary sinus 
cystectomy.  See Caffrey v. Brown, 6 Vet. App. 377 (1994)

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide this claim on appeal without first 
obtaining all the pertinent evidence that is missing, 
scheduling the veteran for another VA disability compensation 
examination, and allowing the RO to readjudicate the 
veteran's claim under both sets of regulation at issue 
herein.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
sinusitis, status post left maxillary 
sinus cystectomy, during the course of 
this appeal.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
veteran, which have not been previously 
secured.  

2.  The veteran should undergo VA 
examination to ascertain the severity of 
his service-connected sinusitis, status 
post left maxillary sinus cystectomy.  
The examiner should record the veteran's 
complaints in full and obtain information 
regarding the frequency, severity and 
duration of his symptoms.  All indicated 
tests and studies, should be performed 
and all clinical findings should be 
reported in detail.  The examiner should 
report all pertinent findings and state 
whether or not the sinusitis is 
manifested by headaches, pain and 
tenderness of affected sinus, and 
purulent discharge or crusting after 
repeated surgeries or any other 
manifestations of the disability as 
defined by appropriate rating criteria as 
outlined in versions of 38 C.F.R. § 4.97, 
Diagnostic 6513, both immediately prior 
to and after October 7, 1996.  The 
examiner must express an opinion as to 
the frequency and duration of 
incapacitating episodes of sinusitis.  If 
the veteran has disorders in addition to 
sinusitis, the examiner is requested to 
note the symptomatology attributed to the 
sinusitis.  The examiner is to fully 
present all findings, and the reasons and 
bases therefor, in a clear, comprehensive 
and legible manner on the examination 
report.  It is essential that the claims 
folders be provided to the examiner for 
use in study of the case.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). 

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for service-connected sinusitis, status 
post left maxillary sinus cystectomy, 
currently rated as 10 percent disabling.  
In doing so, the RO must consider both 
the former and revised schedular criteria 
for evaluating sinus disorders found at 
38 C.F.R. Part 4, Diagnostic Codes 6513 & 
6522, and apply the more favorable 
result.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a Supplemental Statement of the Case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



